Case 1:20-cv-01112-STA-jay Document 23 Filed 09/11/20 Page 1 of 1                      PageID 85




                       IN THE UNITED STATES DISTRICT COURT
                      FOR THE WESTERN DISTRICT OF TENNESSEE
                                 EASTERN DIVISION

CLAYTON HOYLE,

        Plaintiff,

   v.                                                         No. 1:20-cv-01112-STA-jay

WAL-MART REAL ESTATE
BUSINESS TRUST, and JOHN
DOE OWNER,

        Defendants.


                            REPORT AND RECOMMENDATION


        On August 27, 2020, Plaintiff, Clayton Hoyle, failed to appear at the telephone scheduling

conference with the undersigned judge. (See Docket Entry (“D.E.”) 16.) The same day, the Court

ordered Plaintiff to show cause, within ten days, for his failure to appear and warned him that a

failure to timely respond to the order and/or to show cause for his absence at the scheduling

conference may result in the dismissal of this action without further notice. (D.E. 20.) To date,

Hoyle has not complied with the Court’s directives. Therefore, the undersigned RECOMMENDS

that this matter be dismissed for failure to prosecute. See Dietz v. Bouldin, 136 S. Ct. 1885, 1892–

93 (2016) (citing Link v. Wabash R. Co., 370 U.S. 626, 631–32 (1962)).

        Respectfully submitted this 11th day of September 2020.

                                              s/ Jon A. York_________
                                              UNITED STATES MAGISTRATE JUDGE

ANY OBJECTIONS OR EXCEPTIONS TO THIS REPORT AND RECOMMENDATION
MUST BE FILED WITHIN FOURTEEN (14) DAYS AFTER BEING SERVED WITH A
COPY OF THIS REPORT AND RECOMMENDATION. SEE 28 U.S.C. § 636(b)(1)(C);
LOCAL RULE 72(g)(2). FAILURE TO OBJECT WITHIN FOURTEEN (14) DAYS MAY
CONSTITUTE A WAIVER OF OBJECTIONS, EXCEPTIONS, AND ANY FURTHER
APPEAL.
